Case: 12-14561    Date Filed: 07/25/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14561
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00463-EAK-TGW-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RODNEY MALCOLM LARISCY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 25, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Craig L. Crawford, appointed counsel for Rodney Malcolm Lariscy in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 12-14561     Date Filed: 07/25/2013   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lariscy’s conviction and

sentence are AFFIRMED.




                                          2